Title: To James Madison from James Simpson, 26 June 1802 (Abstract)
From: Simpson, James
To: Madison, James


26 June 1802, Gibraltar. No. 43. Transmits a copy of his dispatch no. 42 [17 June 1802]. Is “extremely sorry” to report that he was “compelled by the Governour of Tangier to retire from thence on thursday Evening, in consequence of positive orders from His Imperial Majesty to that effect, received on the evening of the 22d, accompanied with advice of his having declared War against the United States.”
As indicated in his letter of 17 June, Simpson had informed Commodore Morris of the state of affairs, and Morris arrived in the Chesapeake off Tangier Bay on 20 June. On 21 June “I was with him on board, when he acquainted me the reasons prevented his gratifying His Imperial Majestys wishes in regard to sending Wheat to Tripoly; which was extremely distressing, as I saw great cause to dread the consequences. At landing I had another interview with the Governour of Tangier, when I succeeded in obtaining his promise to suspend again the execution of His Majesty’s Orders received on the 16th for my expulsion, untill he could represent to His Majesty, the impossibility he was then satisfied had always existed to my granting the required Passports.” States that his chief aim was to gain time until the Adams arrived, hoping it would “bring such dispositions from Government, as would have enabled me to quiet the Emperours Irritation.” On “Tuesday morning” [23 June] the governor sent a message to the emperor, but the same evening a soldier came with a second order for Simpson’s immediate expulsion “in a state of War.”
“It appears the Emperour declared at his … Public Audience on the 19th. that he was at War with the United States, and directed that the utmost expedition should be used, in fitting out his Cruizers.” Finds it difficult to believe that the emperor would declare war over such a “trivial” object as sending “some Cargoes of Wheat, to be distributed in Charity to the poor at Tripoly” but admits that no demands had been made of him before this or any communications of an “unfriendly nature,” except for the exchange with Pasha Hackmawy in December 1801 described in dispatch no. 35. Thinks it best to wait for the Adams before writing to the emperor so that “I may not fall into the error of giving His Majesty room to hope for more, than I may be authorised by you to do.” Will remain at Gibraltar until the arrival of the Adams and will be “extremely attentive to strive at obtaining the best information of what may happen in Barbary, respecting their sending out armed Boats, which is my chief fear; for it will be some time before either the Frigates at Rhabat, or half Galleys at Tetuan, can be ready for Sea.” Encloses a copy of a circular he sent to consuls in all the main seaports of Europe advising of this “new danger” to American vessels.
Believes the property he left behind in Tangier will be safe, owing to “the very Friendly footing on which I was with the Governour.” Has left his house and garden at Mount Washington in the care of the Spanish consul. “No agreement has been fixed for the House in Tangier, I was in Treaty for, which in the actual situation of Public affairs is fortunate.”
 

   
   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 1). RC 4 pp.; marked “Triplicate.” Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:185–87. Enclosure (3 pp.) is a copy of Simpson’s 25 June 1802 circular announcing Morocco’s declaration of war against the U.S., with a list of cities to which Simpson sent copies (printed ibid., 2:183–84). Jefferson communicated an extract of the RC to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:466).



   
   Simpson to JM, 8 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:378–80).



   
   A full transcription of this document has been added to the digital edition.

